FORM OF FUND ACCOUNTING AND ADMINISTRATION AGREEMENT Dated: January 30, 2014 This Fund Accounting and Administration Agreement (“Agreement”), is entered into as of the date noted above by and between Vertical Capital Investors Trust, a Delaware statutory trust (“Trust”), and The Nottingham Company, a North Carolina corporation (“Administrator”). WHEREAS, the Trust is registered as an open-end management investment company under the Investment Company Act of 1940; WHEREAS, the Trust wishes to retain the Administrator to provide certain administrative services to the Trust in the manner and on the terms set forth therein; and WHEREAS, Administrator is willing to furnish and/or arrange for such services in the manner and on the terms hereinafter set forth; NOW, THEREFORE, in consideration of the premises and mutual covenants contained in this Agreement and intending to be legally bound, the Trust and Administrator agree as follows: 1. Retention of the Administrator.The Trust retains and appoints the Administrator to act as the administrator to provide or procure certain administrative and other services with respect to each fund identified on Schedule 1 (“Fund” or “Funds” as the context requires), attached hereto and made a part hereof, for the period and on the terms set forth in this Agreement.The Administrator accepts such appointment and agrees to render the services herein set forth under the terms and conditions of this Agreement. 2. Duties of Administrator.Subject to the policies and direction of the Trust’s Board of Trustees (“Trustees”), the Administrator shall provide, or cause to be furnished by others, the fund accounting, administrative, and other services reasonably necessary for the operation of the Trust and Fund as set forth in Exhibit A, attached hereto and made a part hereof.The Administrator shall exercise reasonable customary care in the performance of its duties under this Agreement. 3.Allocation of Charges and Expenses. a. The Administrator.The Administrator will furnish, at its own expense, the executive, supervisory, and clerical personnel reasonably necessary to perform its obligations under this Agreement.Except as otherwise provided hereunder, the Administrator will also provide the items that it is obligated to provide under this Agreement.In addition, the Administrator will pay all compensation, if any, of any officers or Trustees of the Trust who are affiliated persons of the Administrator or any affiliated corporation of the Administrator; provided, however, that unless otherwise specifically provided, the Administrator will not be obligated to pay the compensation of any employee of the Trust retained by the Trustees to perform services on behalf of the Trust. b. The Trust.The Trust assumes and will pay, or cause to be paid, all other expenses of the Trust and the Fund not otherwise allocated in this Agreement, including, without limitation, the following: (i) Organizational expenses; (ii) Taxes; (iii) Brokerage fees and commissions with regard to portfolio transaction of the Fund; (iv) Interest charges, fees, and expenses of the custodian of the Fund’s portfolio securities; (v) Fees and expenses of the Trust’s dividend disbursing and transfer agent(s); (vi) Administrative expenses (including, without limitation, any fees, expenses, and reimbursements payable to the Administrator under this Agreement); (vii) Auditing and legal expenses of the Trust and the Fund; (viii) Cost of maintenance of the Trust’s (including the Fund’s) existence as a legal entity; (ix) Fees and expenses of Trustees who are not interested persons of the Trust as that term is defined by law; (x) Costs and expenses of Trust meetings; (xi) Costs and expenses of initial and ongoing registration of the Fund’s shares under Federal and state securities laws; (xii) Costs of preparing (including typesetting), printing, and mailing reports, prospectuses, statements of additional information, proxy solicitation material, and notices to existing shareholders; (xiii) Costs of fidelity bonds and Trustees and officers/errors and omissions insurance policies; (xiv) Investment advisory fees payable to each Fund’s investment advisor; (xv) Litigation and other extraordinary or nonrecurring expenses involving the Trust or the Fund; (xvi) Any actual out-of-pocket expenses of the Administrator as provided in this Agreement and as may be agreed upon from time to time; and (xvii) Other expenses relating to the Trust not specified in this Agreement as being the responsibility of the Administrator. 4.
